     Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

        Petitioner,

v.

BOULDER MANSION LLC, and
DAVID ZOOK,

        Respondents.


                           PETITION FOR ORDER ENFORCING
                      TOXIC SUBSTANCES CONTROL ACT SUBPOENA


        The United States of America, through the United States Attorney’s Office for the

District of Colorado, acting on behalf of the Regional Administrator for the United States

Environmental Protection Agency (“the EPA”), petitions the Court to issue an order directing

Respondents Boulder Mansion LLC and David Zook (“Respondents”) to produce written

responses and documents pursuant to a Toxic Substances Control Act subpoena duces tecum

(“Subpoena”).

        The purpose of the Subpoena is to determine compliance with the Disclosure of Known

Lead-Based Paint and/or Lead-Based Paint Hazards Upon Sale or Lease of Residential Property

rule, codified at 40 C.F.R. Part 745, subpart F (“Lead Disclosure Rule”), in connection with the

lease or sale of any property in which Respondents have an ownership or management interest.

Respondents own and manage at least one residential property with multiple rental units located

at 806 E. Boulder Street in Colorado Springs, Colorado. Both Boulder Mansion LLC and Mr.
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 2 of 12




Zook have been named as respondents in this Petition.

       The United States, on behalf of the EPA, respectfully requests that the Court issue an

order that (1) directs Respondents to file a written response to this Petition to show cause why

enforcement of the Subpoena should not be had, (2) permits a written reply by the EPA, and (3)

sets a hearing (if the Court deems it necessary) on the Petition and issues an Order requiring

Respondents to comply with the Subpoena.

                                   I. Jurisdiction and Venue

       This Court has subject matter jurisdiction pursuant to Section 11(c) of the Toxic

Substances Control Act (“TSCA”) of 1976, as amended, 15 U.S.C. App. § 2610(c), and 28

U.S.C. §§ 1331 and 1345. In addition, venue is proper in this Court pursuant to 28 U.S.C.

§ 1391(b) because David Zook resides in Colorado, Boulder Mansion LLC was formed and

conducts business in Colorado, and the Subpoena at issue in this enforcement proceeding seeks

information regarding Respondents’ rental properties and activities in Colorado.

                                        II. Background

       As discussed above, the EPA is investigating compliance with the Lead Disclosure Rule

in connection with the sale or lease of property owned or leased by Respondents.

       On December 3, 2019, the EPA received a confidential complaint regarding a residential

rental property located at 806 E. Boulder Street, Colorado Springs, Colorado (“the Property”)

The complainant, a former resident, stated that the Property was in “complete disrepair” and that

paint was “constantly chipping off from the building onto the ground.” Ex. A (Declaration of

Kristin Jendrek) at ¶ 5. The complainant was concerned about the potential hazard created if the




                                                 2
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 3 of 12




paint was lead-based. Id. at ¶ 5. According to the complainant, David Zook is the

“owner/landlord” of the Property. Id. at ¶ 8.

       In March 2009, according to the Articles of Organization, David Zook formed Boulder

Mansion LLC and transferred ownership of the Property to “Boulder Mansion LLC” by a

recorded warranty deed in El Paso County, Colorado. Id. at ¶ 6. According to El Paso County

property records, Boulder Mansion LLC is the current owner of the Property. Based on

information available to the EPA, the Property consists of several rental apartment units and was

built in 1891. Id. at ¶ 7. According to the complainant, the lease for one of the units at the

Property stated, “Landlord informs tenant that there may be lead paint on the structure,” but no

other disclosures regarding lead-paint were made. Id. at ¶ 9.

       As part of its investigation, the EPA has sought to obtain information about the Property

from Respondents for over a year, to no avail. In December 2019, the EPA issued an

Information Request Letter addressed to “David H. Zook, Owner, Boulder Mansion, LLC” in

order to obtain information and documents to determine compliance with the Lead Disclosure

Rule. Id. at ¶ 10. The EPA subsequently contacted Mr. Zook by telephone and email regarding

the Information Request Letter in February, March, and April 2020, but has yet to receive the

requested information. Id. at ¶¶ 11-14–12.

       On May 27, 2020, the EPA issued the Subpoena to “David Zook, Boulder Mansion,

LLC” and “Jayhawk Café LLC, Registered Agent for: Boulder Mansion LLC.” Id. at ¶ 15.

Copies of the Subpoena were sent by certified mail and the EPA received signed return receipts

verifying delivery. Id. at ¶ 16. According to the return receipts, the Subpoena sent to David

Zook was received on May 29, 2020, and the Subpoena sent to Jayhawk Café LLC (as agent)


                                                 3
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 4 of 12




was received on June 3, 2020. Id. The Subpoena required Respondents to respond within 30

days of receipt. Id. at ¶ 15. The Subpoena seeks information and documents regarding

Respondents’ rental properties, the presence of lead-based paint or lead-based paint hazards, and

Respondents’ compliance with the Lead Disclosure Rule. A true and accurate copy of the

Subpoena is attached to Ex. A (Decl. of Kristin Jendrek) as Attachment 1.

           . On July 8, 2020, the EPA sent an email to Mr. Zook requesting a response to the

Subpoena and electronically transmitting a copy of the Subpoena. Id. at ¶ 17. In email and

telephone conversations since that time, Respondent Zook questioned the EPA’s authority for

such requests, but failed to provide the information required by the Subpoena. Id. at ¶¶ 17–21.

           Respondents have failed to provide any of the information required by the Subpoena. Id.

at ¶ 21.

                                            III. Argument

           The Court should issue an order directing Respondents to comply with the Subpoena. The

Subpoena meets the well-established controlling legal standards that apply to such subpoenas.

           The Supreme Court has held that an administrative subpoena “is sufficient if the inquiry

is within the authority of the agency, the demand is not too indefinite and the information sought

is reasonably relevant.” United States v. Morton Salt Co., 338 U.S. 632, 652 (1950); accord

McLane v. EEOC, 137 S. Ct. 1159, 1165 (2017) (holding that if the information sought by an

administrative subpoena is relevant, “the district court should enforce the subpoena” unless the

subpoena “is ‘too indefinite,’ has been issued for an ‘illegitimate purpose,’ or is unduly

burdensome”). Under those standards: (a) the EPA’s issuance of the Subpoena, which seeks

information on Respondents’ compliance with the Lead Disclosure Rule, was “within the


                                                   4
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 5 of 12




authority of the agency”; (b) the demand for the answers and documents were specific and thus

“not too indefinite”; and (c) the information sought is “reasonably relevant” to the EPA’s

investigation of compliance with the Lead Disclosure Rule at one or more of Respondents’

properties. Morton Salt, 338 U.S. at 652; see also U.S. v. Anderson, 109 F. Supp. 3d 1049 (D.

Ind. 2014) (enforcing a TSCA section 11 administrative subpoena requesting records under the

Lead Disclosure Rule).

   A. EPA has authority to issue the subpoena duces tecum

       The first element of the Morton Salt test is met because issuing the

Subpoena was “within the authority of the agency.” Morton Salt, 338 U.S. at 652.

       The Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., provides the EPA

with “authority . . . to regulate chemical substances and mixtures which present an unreasonable

risk of injury to health or the environment.” 15 U.S.C. § 2601(b), (c). Section 2615 gives the

EPA the authority to carry out the civil and criminal enforcement provisions of the TSCA, found

at 15 U.S.C. §§ 2614 and 2689. Under Section 2689, it is illegal “for any person to fail or refuse

to comply with a provision of [42 U.S.C. § 4852d] or with any rule or order issued under [it].”

42 U.S.C. § 4852d(b)(5). The Lead Disclosure Rule was promulgated under 42 U.S.C. § 4852d.

See 40 C.F.R. Part 745, subpart F.

       The Lead Disclosure Rule, among other things, requires sellers and lessors to disclose to

purchasers and lessees the potential health risks from exposure to lead-based paint, to disclose to

purchasers and lessees any known information on lead-based paint and lead-based paint hazards,

and to maintain certifications of such disclosures for no less than three years following the sale

or commencement of the leasing period. See 42 U.S.C. § 4852d; 40 C.F.R. Part 745, subpart F.


                                                 5
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 6 of 12




       Section 11 of TSCA authorizes the EPA to issue administrative subpoenas to “require . . .

the production or reports, papers, documents, answers to question, and other information the

Administrator deems necessary” to carry out the provisions of TSCA, including the Lead

Disclosure Rule. 15 U.S.C. § 2610. In the event a subpoena recipient fails or refuses to

comply, “any district court of the United States in which venue is proper shall have jurisdiction

to order any such person to comply with such subpoena.” 15 U.S.C. § 2610(c).

       The EPA, armed with administrative subpoena authority, is thus authorized to undertake

an investigation and gather information under its subpoena power to shed light on the threshold

question of whether or not certain actors are violating the Lead Disclosure Rule. Cf. Okla. Press

Pub. Co. v. Walling, 327 U.S. 186, 198-99, 208-09 (1946) (where the statute permitted the

Department of Labor to “investigate such … matters as he may deem appropriate to determine

whether any person has violated any provision of the Act,” it was “not necessary . . . that a

specific charge or complaint of violation of law be pending or that the order be made pursuant to

one. It is enough that the investigation be for a lawfully authorized purpose, within the power of

Congress to command.”).

       B. EPA’s demand is not too indefinite.

       The second element of the Morton Salt test is met because the Subpoena is specific and

thus not “too indefinite.” Morton Salt, 338 U.S. at 652.

       Here, the Subpoena requests a specific set of information required under the Lead

Disclosure Rule and for the specific timeframe set forth in that rule. The Lead Disclosure Rule

requires lessors to make certain disclosures to lessees and to include required language in lease

agreements. See 40 C.F.R. §§ 745.107, 745.113. The lessor is required to retain copies of the


                                                 6
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 7 of 12




lease contracts containing the required disclosures for no less than three years from the

commencement of the lease period. Id. § 745.113(c). The Subpoena here is narrowly tailored

and seeks lease agreements, information on tenants, and information on the presence or absence

of lead-based paint at the Property and any other residential rental properties owned, leased, or

sold by Mr. Zook and Boulder Mansion LLC from the three years prior to the issuance of the

Subpoena. Because the request is clear and specific, it does not overly burden Respondents and

they have not earlier argued that the Subpoena is too indefinite.

       C. The information sought by the Subpoena is reasonably relevant to the EPA’s

       investigation.

       Finally, the third element of the Morton Salt test is met because, as explained above, the

answers and documents sought by the Subpoena are “reasonably relevant” to the ongoing EPA

investigation. Morton Salt, 338 U.S. at 652.

       The Supreme Court has recognized that the administrative subpoena authority of a federal

agency is broad because the purpose of an administrative subpoena is not adjudicative, but rather

is instead a power “to inquire.” United States v. Clarke, 573 U.S. 248, 254 (2014) (explaining

that the purpose of an IRS summons “is ‘not to accuse,’ much less to adjudicate, but only ‘to

inquire’”); United States v. Powell, 379 U.S. 48, 57 (1964) (discussing other agencies’

administrative subpoena powers as a “power of inquisition”) (quoting Morton Salt, 338 U.S. at

642-43).

       Given this regulatory function, the scope of information that may be sought by an

administrative subpoena is much broader than the subpoena authority available during a judicial

process. The Supreme Court made this point in Morton Salt, where a corporation challenged the


                                                 7
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 8 of 12




authority of the Federal Trade Commission to issue administrative subpoenas. The corporation

argued that the FTC’s subpoena was too broad because it was “engaged in a mere ‘fishing

expedition’ to see if it can turn up evidence of guilt.” 338 U.S. at 641. In rejecting this

argument, the Court criticized prior courts that had rejected administrative subpoenas by

“engraft[ing] judicial limitations upon the administrative process.” Id. at 642; see also id.

(“This case illustrates the difference between the judicial function and the function the [FTC] is

attempting to perform.”). The Morton Salt Court explained that an agency exercising its

administrative subpoena authority “has a power of inquisition . . . which is not derived from the

judicial function. It is more analogous to the Grand Jury, which . . . can investigate merely on

suspicion that the law is being violated, or even just because it wants assurance that it is not.” Id.

at 642-43. The Court further explained that administrative subpoenas can properly be based on

“official curiosity” about whether a party has complied with the law. See id. at 652 (“Even if

one were to regard the request for information in this case as caused by nothing other than

official curiosity, nevertheless law-enforcing agencies have a legitimate right to satisfy

themselves that corporate behavior is consistent with the law and the public interest.”); see also

Phillips Petroleum v. Lujan, 951 F.2d 257, 260 (10th Cir. 1991) (citing Morton Salt for the

proposition that an agency “could compel the production of information even if action was a

‘fishing expedition’”).

       Accordingly, where an agency has the authority to issue an administrative subpoena to

investigate a matter, as the EPA has here, “relevance” must be given a broad meaning. The

Supreme Court recognized this principle in United States v. Arthur Young & Co., 465 U.S. 805

(1984), noting that where a statute permitted the IRS to “‘examine any books, papers, records or


                                                  8
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 9 of 12




other data which may be relevant or material’ to a particular tax inquiry,” the inquiry was “not to

be Case judged by the relevance standards used in deciding whether to admit evidence in federal

court,” and that the IRS “should not be required to establish that the documents it seeks are

actually relevant in any technical, evidentiary sense.” Id. at 813-14; see also id. at 815 (“Records

that illuminate any aspect of the return … are therefore highly relevant to legitimate IRS

inquiry.”). The Tenth Circuit has similarly held that the reasonable relevance test establishes

only “minimal” requirements. In Becker v. Kroll, 494 F.3d 904 (10th Cir. 2007), the State of

Utah, in an investigation of a doctor, issued administrative subpoenas for the billing records of

forty-seven randomly selected patients over a three-year period. The Tenth Circuit held that the

subpoena met the “minimal requirements” for the reasonableness of the subpoena because the

records sought were relevant to the state’s investigation of potential fraud. Id. at 916-17.

       Here, like in Becker, the Subpoena issued by the EPA meets these “minimal

requirements” for reasonable relevance because the answers and documents sought would shed

light on Respondents’ compliance with the Lead Disclosure Rule. Id.; see Anderson, 109 F.

Supp. 3d, at 1054–1053 (finding a TSCA subpoena with an almost identical scope was “not too

indefinite and reasonably relevant to the [EPA’s] investigation”). The Subpoena seeks the

production of information and documents regarding lead-based paint and lead-based hazards at

the Property based on allegations made by the complainant. It is also reasonable, however, for

the EPA to seek information and documents related to lead-based paint or lead-based hazards at

other rental properties owned or leased by Respondents’ to inquire about Respondents’

compliance with the Lead Disclosure Rule. These documents are expected to show whether

Respondents notified tenants of the potential or known presence of lead-based paint and lead-


                                                 9
  Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 10 of 12




based paint hazards as required by the Lead Disclosure Rule. Ex. A, at ¶ 23. The information

contained in these records will aid the EPA in its determination whether units were leased, which

ones are subject to lead disclosure requirements, whether tenants were notified of the risks of

exposure to lead-based paint, and whether tenants were notified of any known lead-based paint

or lead-based paint hazards in the unit(s) they leased. Id. at ¶ 24. This requested information

will assist the EPA to assess the scope and extent of any violation of law. Id. at ¶ 25.

       In sum, the Subpoena is proper, as it meets all elements of the Morton Salt test.

                                             CONCLUSION

       Because the Subpoena is proper under the applicable standards and the information is

needed for the ongoing investigation, the United States of America, on behalf of the EPA,

respectfully requests that the Court issue an order in these proceedings—giving Respondents an

opportunity to be heard and to show cause by filing a written response to the Petition, and

allowing a reply by the United States to any objections raised by Respondents—and then issue

an order directing compliance with the Subpoena.




                                                10
 Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 11 of 12




DATED this 19th day of April, 2021.
                                      Respectfully,

                                      MATTHEW T. KIRSCH
                                      Acting United States Attorney

                                      s/ Lila M. Bateman
                                      Lila M. Bateman
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      1801 California Street, Suite 1600
                                      Denver, CO 80202
                                      Telephone: 303-454-0100
                                      E-mail: lila.bateman@usdoj.gov
                                      Attorney for the United States of America




                                        11
Case 1:21-cv-01077 Document 1 Filed 04/19/21 USDC Colorado Page 12 of 12
